Citation Nr: 0332837	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-14 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1310.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty in the Recognized Guerillas 
from December 1944 to March 1945, and in the Regular 
Philippine Army from March 1945 to January 1946.  He died in 
November 1972.  The appellant is the veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Manila, Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in February 2002, which denied service connection for 
the cause of the veteran's death.  This appeal ensued.  


FINDINGS OF FACT

1.  The veteran died in November 1972.  The immediate cause 
of the veteran's death was asphyxia, which was due to 
hemoptysis, which, in turn, was due to advanced pulmonary 
tuberculosis (PTB).

2.  At the time of the veteran's death, service connection 
was not in effect for any condition.

3.  There is no evidence indicating that asphyxia, 
hemoptysis, PTB, or any other pulmonary disability or 
disorder first became manifested in service, or was 
aggravated by service, or had any relationship to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death were not met.  38 U.S.C.A. §§ 1110, 1112, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.312, 3.371 (2003).
2.  The appellant has not established entitlement to DIC 
benefits.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
in the present case, as well as any claim not decided as of 
that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is 
no issue in this case as to providing an appropriate 
application form, or as to the completeness of the 
application.  In a letter dated in July 2001, the RO advised 
the appellant of the VA's duty to notify her of VCAA 
provisions and explained what the RO would do to assist her 
in developing her claim.  The letter explained what evidence 
she must provide to substantiate her claim, what information 
or evidence is still needed, where and when to send 
additional evidence, and who to call if she had any questions 
or needed assistance.  It advised her that she could provide 
signed authorization forms to permit the release of relevant 
medical evidence from private physicians and treatment 
facilities directly to the RO.  The appellant also was 
advised of VA regulations implementing VCAA by the Statement 
of the Case (SOC) issued in August 2002, and a Supplemental 
Statement of the Case (SSOC) issued in February 2003.  The 
Board accordingly finds that VA has fulfilled its duty-to-
notify obligations consistent with the VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
has been satisfied.  In particular, it is noted that all 
records cited by the appellant as relevant to her claim, 
including those from private medical facilities, have been 
sought by VA and associated with the claims folder.  
Moreover, the appellant did not advise VA of the availability 
of any additional evidence subsequent to August 2003, after 
the issuance of an updated SSOC.  In fact, in a statement 
dated in August 2003, the appellant affirmatively indicated 
that she had no other relevant evidence to submit and 
expressed her desire to have the Board review her claim as 
soon as possible.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).   

II.  Service Connection for the Cause of the Veteran's Death 

Generally, in order to establish service connection for the 
claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities when manifested to a 
compensable degree within designated time periods after 
discharge.  See 38 C.F.R. §§ 3.307, 3.309 (2003).  If the 
disorder at issue is pulmonary tuberculosis (PTB), service 
connection may be granted if manifested within a presumptive 
time period of three (3) years after separation from active 
duty.  See 38 C.F.R. § 3.307(a)(3), 3.371(a) (2003).  

Specifically with respect to claims seeking service 
connection for the cause of a veteran's death, the death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  Ruiz v. Gober, 10 Vet. App. 352 (1997).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a) (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2003); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category, 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2003).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2003).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2003).

As a preliminary matter, the Board notes that, along with a 
statement dated in July 2000 apparently provided to support a 
prior claim for service connection for the cause of the 
veteran's death, the appellant provided documentation 
indicating that the veteran had been briefly captured by the 
Japanese in April 1943.  She inquired whether the veteran 
would qualify as a prisoner-of-war (POW), and whether POW 
status would afford POW-specific benefits.  There are certain 
diseases for which presumptive service connection can be 
awarded to specifically to former POWs; however, tuberculosis 
is not one of them.  See 38 C.F.R. § 3.309(c).  Nonetheless, 
as noted above, PTB is a disease for which presumptive 
service connection (a three-year presumptive period) may be 
granted under 38 C.F.R. § 3.371, without regard to POW 
status.  Thus, in other words, even if the POW status had 
been established, that status would not affect the Board's 
adjudication of the issue of service connection here, or 
entitle the appellant to any additional or different benefits 
solely attributable to POW designation.  The appellant still 
would be entitled to survivor benefits if she establishes 
service connection either directly or through a statutory 
presumption irrespective of POW status.     

The Board has reviewed the entire record in this case.  The 
record indicates that the veteran died in November 1972, at 
Makati Medical Center (MMC), in Manila, Philippines.  
According to the death certificate, the immediate cause of 
the veteran's death was asphyxia, which was due to hemoptysis 
(expectoration of blood), which, in turn, was due to PTB.  At 
the time of his death, the veteran was not awarded service 
connection for any disease, disability, or disorder. 

With respect to the service medical records, the Board notes 
that the veteran himself reported good health in an 
"Affidavit for Philippine Army Personnel" dated in mid-
January 1946.  The veteran also declared on the "Personnel 
Record of the Army of the Philippines" dated in March 1945 
that he was "sound and well."  The "Physical Examination" 
portion of the March 1945 Personnel Record indicates 
"normal" findings for lungs, but the findings apparently 
did not include laboratory or radiological tests.  Nothing in 
the service medical records indicates that the veteran 
complained of, was treated for, or was diagnosed with PTB, 
hemoptysis, or any other pulmonary (lung) disease or 
disorder.  

In the absence of any in-service evidence of PTB, hemoptysis, 
or any other lung disease or disorder that would permit 
service connection on a direct basis, the Board inquires 
whether (1) post-service records link the claimed lung 
disorder to service, or (2) service connection for PTB is 
possible based upon a three-year statutory presumption.  
38 C.F.R. § 3.71(a).  Post-service evidence includes several 
medical records pertaining to X-ray findings taken decades 
ago.  First, a Certificate from the Headquarters of Army 
Station Hospital at Camp Eldridge (Camp Eldridge), issued in 
January 1975 at the appellant's request, states that an X-ray 
of the veteran's chest taken in 1948 evidenced tuberculosis 
in the veteran's lungs.  The 1948 X-ray films and associated 
medical records apparently were destroyed in 1967.  A report 
from an Army hospital dated in June 1949 noted a 
"fluoroscopically healthy chest."  The record further 
provides an X-ray report from Camp Eldridge dated in May 
1958, which indicated that the veteran had "PTB far 
advanced, exudative [and] bilateral."  Actual X-ray films 
from May 1958 are not in the record.  

A month later, in June 1958, the veteran was diagnosed with 
"minimal," but "active," tuberculosis of the lungs at Camp 
Eldridge.  A narrative summary of the clinical findings dated 
in June 1958 refers to X-rays, apparently taken in May 1958, 
evidencing "TB legion of the lungs."  However, the veteran 
was noted not to have had any symptoms attributable to this 
finding, and no complaints were noted.  The report noted no 
"history of cough."    

Other medical records consist primarily of more recent 
certifications attesting to prior treatment, as actual 
treatment records were damaged or destroyed by a natural 
disaster (apparently, water damage from a typhoon in the late 
1960s), or were destroyed due to their age.  A Medical 
Certificate dated in August 2001 from the Headquarters Army 
Station Hospital (ASH) documents that the veteran complained 
of chest and back pains with severe coughing, and vomited 
blood in 1949.  The Board notes that the August 2001 ASH 
Certificate specifically states that "[t]his ailment related 
up to 1946."  (Emphasis added.)  Apparently, these symptoms 
and X-ray findings indicated "far advanced" PTB, 
characterized as "exudative" and "bilateral," which led to 
hospitalization at V. Luna General Hospital, from early June 
1958 through most of May 1959.  See August 2001 ASH 
Certificate and V. Luna Certification dated in July 1999.  A 
September 2001 Medical Certificate from ASH confirmed that 
the veteran was hospitalized at ASH for one day in late May 
1958 with radiological findings which confirmed a diagnosis 
of "PTB [f]ar [a]dvanced, [e]xudative, [b]ilateral."  

The record also provides reports from MMC dated in August and 
September 2001, which confirms the veteran's hospitalization 
there in November 1972, on the date of death.  Dr. A. A. C. 
diagnosed the veteran with PTB with hemoptysis.  See MMC 
certificate dated in August 2001.  The August 2001 MMC 
certificate and the death certificate confirm that the 
veteran was pronounced dead at MMC.  

In December 2002, a hearing was held at the RO, during which 
the appellant opined that her husband's death was service-
related, and stated that, to her recollection, her husband 
was treated for a pulmonary condition in March 1946 at 
Oriental Mindoro Provincial Hospital (Oriental Mindoro) in 
March 1946.  See hearing transcript.  Consistent with the 
appellant's testimony, the record provides a Certification 
from Oriental Mindoro dated in March 1981, stating that the 
veteran was hospitalized there for two days in mid-March 1946 
for "minimal" PTB.  Later, in July 2003, Dr. A. V. B., 
Provincial Health Officer II, Philippines Department of 
Health at Oriental Mindoro Province issued a Certification 
confirming that the veteran was hospitalized at Oriental 
Mindoro for two days in mid-March 1946, for PTB, 
characterized as "minimal."  The July 2003 certification 
provides, however, that the veteran's medical records 
pertaining to treatment at Oriental Mindoro before 1960 are 
not available because they were damaged by termite activity 
and typhoons, or were destroyed due to their age.  

None of the in-service or post-service evidence in the record 
links service to PTB or any other lung disorder.  
Accordingly, service connection is not shown on a direct 
basis.

As for presumptive service connection, the Board notes that 
the veteran was discharged from active duty in January 1946.  
Accordingly, evidence of manifestation of PTB (or some other 
pulmonary disorder) in or before January 1949 could warrant 
service connection.  The Board notes that the first evidence 
that the veteran suffered from PTB or other lung disorder is 
the reference to an X-ray of the lungs apparently taken in 
1948, which falls within the three-year presumptive period.  
This evidence, however, consists solely of a certification 
issued approximately 27 years later (in 1975) attesting to 
treatment purportedly given in 1948.  There are no 
contemporaneous X-ray films or associated medical records 
discussing the veteran's lung condition in or around 1948.  

Moreover, ASH noted in August 2001 that the veteran 
complained of chest pains and vomited blood in 1949, and that 
"[t]his ailment related up to 1946."  Again, this evidence 
does not consist of actual medical records or a physician's 
opinion as to when the symptoms began, but solely a 
certification attesting to complaints and an opinion 
purportedly given a half-century earlier.    

The record also provides a March 1981 Certification from 
Oriental Mindoro and a July 2003 Certification from the 
Philippines Department of Health, which state that the 
veteran was hospitalized at Oriental Mindoro in March 1946 
for "minimal" PTB.  These certifications, too, are not 
accompanied by any associated medical records upon which the 
certifications are based.  Moreover, the Board questions how 
the Philippines Department of Health could have attested to 
the veteran's 1946 hospitalization for PTB in July 2003, if, 
as alleged, all pre-1960 records for the veteran's treatment 
are unavailable.    
  
The Board cannot accept certifications of diagnoses or 
treatment purportedly rendered many decades earlier, without 
even minimal medical evidence from the three-year presumption 
period (that is, clinical findings, examination results, 
radiology reports, laboratory analyses, and the like, from 
January 1946 to January 1949) buttressing the certifications, 
as sufficient for service connection.  In light of the above, 
the Board finds that, for the purposes of determining service 
connection, the first medical evidence of record documenting 
the condition of the veteran's lungs is the Camp Eldridge X-
ray report dated in May 1958.  This is more than a decade 
after discharge from active duty.  Further, as discussed 
above, there is no evidence in the record to support a 
finding of service connection on a direct basis.  
Accordingly, the preponderance of the evidence is against the 
claim.  The Board's findings herein has accounted for the 
benefit of the doubt in the appellant's favor.  

Finally, the Board acknowledges that the RO apparently 
attempted to obtain MMC records of the treatment of the 
veteran on the date of death, without success.  In light of 
the Board's determination that the preponderance of the 
evidence is against this claim based on all of the evidence 
of record, and evidence that the veteran's lung condition had 
been manifested as early as in 1958, fourteen years before 
death, the Board is of the opinion that records of treatment 
at MMC on the date of death (even assuming that they still 
exist), would add little, if anything, to the Board's 
evaluation of this case.  

III.  DIC Benefits

If a veteran dies after December 31, 1956, from a service-
connected or other compensable disability, the veteran's 
surviving spouse may be entitled to dependency and indemnity 
compensation, or DIC, benefits.  To be entitled to DIC 
benefits, the veteran must have been discharged under 
conditions other than dishonorable from the period of active 
service in which the disability causing the death was 
incurred or aggravated, or must have died while in active 
service.  38 U.S.C.A. § 1310 (West 2002).  VA's regulation at 
38 C.F.R. § 3.5 implements the statutory provision.  

Here, service connection is not established.  Accordingly, 
the appellant is not entitled to DIC benefits as a surviving 
spouse.

ORDER

1.  Service connection for the cause of the veteran's death 
is denied.

2.  Appellant is not entitled to DIC benefits.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



